EXHIBIT 10.15

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of May ___,
2007, by and between [Employee Name] ("Employee"), and Aptimus, Inc., a
Washington corporation.

 

RECITALS

 

A.          Employee is a valued member of Aptimus’ senior management team whose
continued diligence and best efforts in the execution of Employee’s duties
Aptimus wishes to incentivize and encourage.

 

B.          Aptimus has determined that one measure to achieve this end is to
provide for Employee’s financial security in the form of a severance payment and
other benefits in the event of the termination of Employee’s employment under
certain conditions.

 

C.          Aptimus and Employee desire to memorialize the terms and conditions
of such severance as set forth herein.

 

AGREEMENT

 

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Definitions. As used herein, the following terms shall have the
described meanings:

 

(a)         “Aptimus” means Aptimus, Inc., a Washington corporation, and, where
Aptimus, Inc. is not the continuing or surviving entity in the event of a Change
of Control, the continuing, surviving or acquiring legal entity or natural
person in such Change of Control.                                           
                                        

 

(b)         “Award” means the grant of Aptimus, Inc. restricted stock, stock
appreciation right or an option to purchase Aptimus, Inc. common stock to
Employee.

 

(c)         “Award Agreement” means a written agreement between Aptimus and
Employee relating to an Award under the Aptimus, Inc. 2001 Stock Plan or
FreeShop International, Inc. 1997 Stock Option Plan, as the case may be.

 

(d)         “Cause” means willful, reckless or negligent misconduct with respect
to, or that is harmful to, Aptimus or any of its officers, directors, employees,
clients, partners, insurers, or other third parties, including without
limitation, acts of dishonesty, fraud, unauthorized use or disclosure of
confidential information or trade secrets or other misconduct, in each case as
determined by Aptimus in its sole and absolute discretion. In addition, “Cause”
means the repeated failure to meet the directives of Employee’s manager.

 

 

(e)

“Change in Control” shall mean any of the following:

 

(i)            a consolidation or merger of Aptimus pursuant to which: (1)
Aptimus is not the continuing or surviving corporation, (2) the shareholders of
the target entity acquire as a consequence of such consolidation or merger
securities of Aptimus representing more than 50% of the combined voting power of
Aptimus’ then outstanding securities, or (3) shares of Aptimus’ outstanding
capital stock are converted into cash, securities or other property,

 

 


--------------------------------------------------------------------------------



 

in each instance other than as a result of a consolidation or merger of Aptimus
in which Aptimus’ shareholders immediately prior to the consolidation or merger
have the same proportionate ownership of voting capital stock of the surviving
corporation immediately after the consolidation or merger; or

(ii)          the sale, transfer or other disposition of all or substantially
all of the assets of Aptimus; or

(iii)         the closing of a transaction in which any person has either
acquired outright or acquired the right to acquire, beneficial ownership of
securities of Aptimus representing more than 50% of the combined voting power of
Aptimus’ then outstanding securities, and for this purpose the terms “person”
and “beneficial ownership” shall have the meanings provided in Section 13(d) of
the Securities Exchange Act of 1934, as amended, or related rules promulgated by
the Securities and Exchange Commission; or

(iv)         a reduction in force by Aptimus that includes Employee’s position
that is made a formal or informal prior condition of, or occurs within one (1)
calendar year following, a transaction described in Sections 1(e)(i) – (iii)
hereof; or

(v)           the voluntary or involuntary closure and winding up of Aptimus’
business and related affairs.

(f)          “Good Reason” means the occurrence of any of the following events
or conditions without Employee’s written consent:

 

(i)    Aptimus is subject to a Change in Control and thereafter or resulting
therefrom there occurs a change in Employee’s status, title, position, reporting
structure or responsibilities that from a reasonable and objective standard
represents a material reduction or modification in the status, title, position,
reporting structure or job responsibilities as in effect immediately prior
thereto, which is not remedied promptly after receipt of written notice thereof
from Employee; or

(ii)   Aptimus is subject to a Change of Control and thereafter requires
Employee to be based at any place outside a 50-mile radius of his place of
employment prior to such Change in Control, except for reasonably required
travel on Aptimus’ business that is not materially greater than such travel
requirements prior to the Change in Control.

(g)         “Plan” means the Aptimus, Inc. 2001 Stock Plan or the FreeShop
International, Inc. 1997 Stock Option Plan, as the case may be.

 

2.           Term and Termination. Aptimus employment of Employee is on an “at
will” basis and nothing in this Agreement shall be interpreted or construed as a
promise or contract of employment for a particular term or period. Aptimus may
terminate Employee's employment at any time with or without Cause and without
notice. Employee may terminate his employment at any time with or without Cause
upon ten- (10-) business days prior written notice to Aptimus; provided that no
such notice must be given, but in such event Employee’s then accrued but unused
vacation pay, or if accrued vacation pay is insufficient, the severance payment
herein contemplated, shall be reduced by a number equal to the difference
between the required notice period and the actual number of business days notice
given by Employee, if any. For purposes of the foregoing notice deficit
provision, a business day shall equal an eight (8) hour accrual.

 

 


--------------------------------------------------------------------------------



 

 

 

3.

Severance.

 

(a)           Termination by Aptimus. Upon the involuntary termination of
Employee’s employment by Aptimus in the event of a Change in Control, Aptimus
shall continue to pay Employee his base salary for the period described in
Section 3(c) hereof; provided, however, that no such severance shall be due in
the event such termination is for Cause. For purposes of Sections 3(a) and (b),
the base salary rate used to calculate the severance payment herein contemplated
shall be the highest rate of such base salary received by Employee in the
immediately preceding 12 month period.

 

(b)         Termination by Employee. Upon Employee’s termination of his
employment for Good Reason within one (1) year from the subject Change in
Control event, Aptimus shall continue to pay Employee his base salary for the
period described in Section 3(c) hereof.

 

(c)          Severance Period. Employee shall be entitled to receive his then
base salary as severance for a period of [alternative: nine (9) months; twelve
(12) months] (“Severance Period”) from the effective date of termination. Such
severance shall be paid in substantially equal increments at normal semi-monthly
payroll intervals, or at such intervals and amounts as the parties may otherwise
agree, provided, however, that all severance amounts will be paid on or before
the end of the second year following the year in which Employee’s termination of
employment occurs. At his election, Employee may continue to participate in
Aptimus' medical and dental benefit plans governed by the Comprehensive Omnibus
Budget Reconciliation Act ("COBRA") for the time period provided in COBRA.
Aptimus shall pay the cost of such coverage at the level in effect for Employee
as of the effective date of termination during the Severance Period and shall,
in addition, “gross up” such coverage payments to employee to insure such
coverage payments as herein contemplated shall have a tax neutral effect on
employee, provided, however, that the total amount of such tax gross up payments
(but not the cost of the medical and dental coverage) paid to Employee shall in
no event exceed the applicable dollar amount (for the year that Employee
terminates employment) under Internal Revenue Code (“Code”) Section
402(g)(1)(B). Employee shall pay the entire cost of such medical and dental
coverage after the Severance Period.

 

4.           Award Vesting. In the event of any Change in Control, each option,
stock appreciation right and/or share of restricted stock awarded to Employee
that is then outstanding shall, immediately prior to the specified effective
date of such Change in Control, become 100% vested; provided and notwithstanding
the foregoing, if and to the extent any Award is, in connection with the Change
in Control, either continued in effect, assumed by the successor corporation (or
parent thereof) or replaced with an award relating to shares of the capital
stock of the successor corporation (or its parent corporation) that in all
material respects is substantially similar to the Award, than one-half (½) of
the then unvested option(s), appreciation right(s) and/or restricted stock
subject to such Award shall immediately prior to the effective date of the
Change in Control, become vested, and the balance of such unvested option(s),
appreciation right(s) and/or restricted stock shall continue to vest pursuant to
the terms of the applicable Award Agreement. In the event Employee’s employment
is terminated by Aptimus other than for Cause or by Employee with Good Reason
within one (1) year following such Change in Control, and such Award was
continued, assumed or replaced in the Change in Control and was not otherwise
accelerated at that time, all of the unvested option(s), appreciation right(s)
and/or shares subject to such Award shall vest immediately upon such termination
and be exercisable for a period the longer of: (a) the end of the calendar year
in which Employee’s employment is terminated, or (b) two and a half (2½) months
following the date the exercise period would

 


--------------------------------------------------------------------------------



 

otherwise expire pursuant to the original Award Agreement. To the extent Awards
are not continued or assumed by the successor corporation or an affiliate
thereof, all unexercised Awards shall terminate and cease to remain outstanding
immediately following the consummation of the Change in Control.

 

5.           Bonus Payment. In the event of any Change of Control, Employee will
be entitled to a payment, on closing of the Change of Control transaction, equal
to: (a) any accrued but unpaid incentive compensation due Employee under any
then current Aptimus incentive compensation or bonus plan (a “Bonus Plan”) to
which Employee is then a party or is subject as of the closing date, and (b) an
amount equal to the ratable portion of the incentive payment that would
otherwise be due Employee under the Bonus Plan for the balance of the calendar
year in which such Change of Control transaction takes place were Employee to be
paid at 100% of Bonus Plan. For example, if a Change of Control closes on March
31, Employee shall be entitled to a payment at closing equal to (x) incentive
comp amounts, if any, that Employee has earned under the then current Bonus Plan
for the months of January through March, but have not yet been paid, plus (y) an
amount equal to the incentive compensation payment that would otherwise be due
Employee on a ratable basis (i.e. the total potential annual bonus amount
divided by 12 months) under the Bonus Plan for the balance of the calendar year
(April – December) assuming performance at 100% of Bonus Plan. So in the
foregoing example, if Employee’s total potential annual incentive compensation
under the Bonus Plan is $120,000 and no incentive compensation is accrued but
unpaid as of the March 31 close date, Employee shall be entitled to an incentive
compensation payment of $90,000 on closing of the Change of Control transaction.
The total amount of bonus payments under this Section 5 of this Agreement will
be paid to Employee in a lump sum at the time of closing of the Change in
Control or as the parties may otherwise agree, but in no event later than sixty
(60) days of the closing of the Change of Control transaction.        

 

6.

Miscellaneous.

 

(a)       Waiver. No waiver of any provision of this Agreement shall be valid
unless in writing signed by the waiving party, nor shall any waiver or failure
to enforce any right in one instance constitute or be deemed a continuing waiver
of that right or of any other right under this Agreement in any other instance.

 

(b)        Assignment. Employee may not assign any of his rights nor delegate
any of his duties hereunder. Aptimus shall assign this Agreement and delegate
its duties hereunder to the continuing or surviving corporation or legal entity
in connection with any Change of Control wherein Aptimus, Inc. is not the
continuing or surviving corporation or legal entity. The rights and obligations
of the parties shall bind and inure to the benefit of their respective,
successors, permitted assigns, heirs and personal representatives.

 

(c)      Choice of Law and Jurisdiction. Aptimus and Employee intend this
Agreement to be governed by and enforced to the greatest extent permitted by the
laws of the State of Washington without regard to its conflict of law principles
to the contrary. The parties agree to submit to the personal jurisdiction of the
state and federal courts sitting in King County, Washington, and agree that any
action, suit or proceeding in connection with this Agreement or concerning any
aspect of Employee's employment shall be brought in such courts to the exclusion
of all other forums.

 

(d)        Savings Clause. If any provision of this Agreement is held to be
invalid or unenforceable to any extent, it shall nevertheless be enforced to the
fullest extent allowed by

 


--------------------------------------------------------------------------------



 

law in that and other contexts, and the validity and force of the remainder of
this Agreement shall not be affected.

 

(e)       Notices. All notices required or permitted hereunder shall be given in
writing and delivered in person, transmitted by facsimile, delivered via
overnight courier or sent by registered or certified mail, postage prepaid and
return receipt requested, to the parties at their respective addresses and
facsimile numbers, or to such other address/number as a party may subsequently
specify in writing. Notice shall be deemed effective upon the earlier of actual
receipt, which if by facsimile shall be deemed conclusively determined by
electronic confirmation of delivery, the next day following deposit with a
national commercial delivery service if sent by overnight courier, or the third
business day after the date on which said notice was sent by any other method
described above.

 

(f)        Complete Agreement. This Agreement comprises the entire agreement
between the parties. It may be changed only by further written agreement, signed
by both parties. It supersedes and merges within it all prior agreements or
understandings between the parties, whether written or oral. In interpreting or
construing this Agreement, the fact that one or the other of the parties may
have drafted this Agreement or any provision shall not be given any weight or
relevance.

 

(g)       Attorney’s Fees and Costs. The prevailing party in any claim, suit or
proceeding brought to interpret or enforce the terms of this Agreement shall be
entitled to an award of its attorneys fees and costs incurred in every stage of
such claim, suit or proceeding, including appeal.

 

(h)         Code Section 409A. Aptimus and Employee intend and expect that
payments under this Agreement will be exempt from the application of Code
Section 409A pursuant to Code Section 409A and applicable guidance thereunder.
Notwithstanding the foregoing, in the event that the Board of Aptimus determines
in good faith that any payments hereunder that would be paid to Employee as a
result of termination of employment are subject to Code Section 409A, and
further that Employee is a Specified Employee as defined in Code
Section 409A(a)(2)(B) or applicable regulations at the time of such termination
of employment, then any such payments that otherwise would have been made during
the six month period following Employee’s termination of employment will be
postponed and paid to Employee in a lump sum on the first day of the month
following the date that is six months after such termination of employment.
Employee understand and agrees that Aptimus makes no assurances with respect to
the tax consequences arising as a result of this Agreement and the payment of
any tax liabilities or related penalties arising out of this Agreement is solely
and exclusively the responsibility of Employee, without any expectation or
understanding that Aptimus will pay or reimburse Employee for such taxes or
other items other than the limited tax gross up provided in Section 3(c).

 

 

Signed by the parties as of the date first written above.

 

APTIMUS, INC.


By:                                     
Its:                                      

EMPLOYEE


                                     
[Employee Name]

--------------------------------------------------------------------------------